Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 limitation “An apparatus configured for wireless communication, comprising: means for initiating, by a user equipment (UE), an event timer in response to performance by the UE of an event, a response to which is associated with the event timer, wherein the event timer is identified within one or more event timers subject to an interruption operation; means for detecting, by the UE, a failed listen before talk (LBT) procedure of a serving base station; means for suspending, by the UE, a progression of the event timer in response to the failed LBT procedure; means for monitoring, by the UE, for a result of a subsequent LBT procedure of the serving base station; and means for resuming, by the UE, the progression of the event timer in response to detection of the result as a successful LBT procedure.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Similarly claims 8-12 are also rejected for same reasoning’s as claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,7-9,13-15 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jose et al (US 2020/0154480 A1) hereinafter as Jose.
Regarding claim(s) 1,7,13 and19, Jose discloses  method and apparatus of wireless communication, comprising: 
initiating, by a user equipment (UE), an event timer in response to performance by the UE of an event (See Fig(s). 1 T1 is imitating event timer for first LBT failure), a response to which is associated with the event timer, wherein the event timer is identified within one or more event timers subject to an interruption operation (See Fig(s). 1-3, LBT failure is an interruption operation see T@); 
detecting, by the UE, a failed listen before talk (LBT) procedure of a serving base station (See ¶ abstract, 11, method may involve an apparatus determining whether an LBT failure is detected. The method may also involve the apparatus starting a first timer in an event that the LBT failure is detected, See Fig(s). 2 see T1); 
suspending, by the UE, a progression of the event timer in response to the failed LBT procedure (See ¶ 41,45  an LBT success event may be monitored as well as the LBT failure. The UE may be configured to sense energy of a channel and determine whether an LBT success is detected. In an event that the LBT success is detected, the UE may be configured to stop the timer (e.g., T1 and/or T2). See Fig(s). 3 T2); 
monitoring, by the UE, for a result of a subsequent LBT procedure of the serving base station (See ¶ 43, The UE may be configured to keep monitoring the channel. In an event that the LBT failure is detected again while the first timer is running, and resuming, by the UE, the progression of the event timer in response to detection of the result as a successful LBT procedure  (See ¶ 45-47, 52,   the UE may reselect to a cell or channel that is not experiencing high channel occupancy and resume the connection.).

Regarding claim(s) 2,8,14 and 20, Jose discloses  identifying, by a user equipment (UE), the one or more event timers subject to the interruption operation, wherein the identifying includes one of: accessing a predefined event timer configuration in memory of the UE (See ¶ 5, 34,38, The device monitors the channel for a time period to check if it is free. If the energy detected in the channel is higher than a predetermined threshold, predetermined is interpreted as similar as predefined), or receiving a configuration message from the serving base station, wherein the configuration message identifies the one or more event timers subject to the interruption operation.  
Regarding claim(s) 3,9,15 and 21, Jose discloses  identifying, by the UE, one or more base station transmissions that upon detection by the UE identifies success of an LBT procedure conducted by the serving base station (See ¶ 5, If the energy detected in the channel is lower than a predetermined threshold for a period of time, the channel is deemed to be free and can be used by the device for its transmission, i.e. LBT is successful., wherein the identifying includes one of: accessing a predefined interruption operation configuration in memory of the UE (See ¶ 5, 34,38, The device monitors the channel for a time period to check if it is free. If the energy detected in the channel is higher than a predetermined threshold, predetermined is interpreted as similar as predefined), or receiving an interruption operation configuration message from the serving base station, wherein the interruption operation configuration message identifies the one or more base station transmissions.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,10,16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al (US 2020/0154480 A1) hereinafter as Jose in view of Connor (US 2004/0221080 A1).
Connor discloses initiating, by the UE, an absolute timer in response to the performance of the event associated with the event timer (See ¶ 29, See Fig(s). 2 block 88a, See Fig(s). 4 block 415), wherein the absolute timer is not subject to the interruption operation; ending, by the UE, the absolute timer prior to expiration of the absolute timer in response to expiration of the event timer; and triggering, by the UE, a UE response associated with a failure to detect the response to the event, wherein the triggering is in response to the expiration of the absolute timer prior to the expiration of the event timer (See Fig(s). 4, as shown at 435, the packet ingress interrupt is asserted upon expiration of either one of the packet and absolute timers 84, 86. The next packet received at network interface 80 will again start the packet timer 84 (see reference numeral 410) and the absolute timer 86, See ¶ 30-36, 41, Upon expiration of the absolute timer, the packet ingress interrupt is asserted, as denoted by arrow 201, and the packet ingress interrupt will indicate receipt of the first, second, and third packets 615a-c. Also, in response to expiration of the absolute timer 86, the packet timer 84 is reset to the first threshold 151 and the absolute timer 86 is reset to the second threshold 152.). Absolute event timer provides a reference frame for events which executes a the event at an exact time and date.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Connor within Jose, so as to enhance overall network performance by maintaining a reference frame for events which executes an event at an exact time and date.


Allowable Subject Matter
Claims 5-6,17-18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411